Case MDL No. 3006 Document 14-4 Filed 05/06/21 Page 1 of 3




              EXHIBIT 3
             Case MDL No. 3006 Document 14-4 Filed 05/06/21 Page 2 of 3




                                                                              Andrew L. Reissaus
                                                                                   dir 202 898 5855
                                                                   areissaus@hollingsworthllp.com




December 21, 2020
VIA ELECTRONIC MAIL
Raymond C. Silverman
Parker Waichman LLP
6 Harbor Park Drive
Port Washington, New York 11050
rsilverman@yourlawyer.com

       Re: Colella v. NPC, No. 3:20-CV-00367 (D. Conn.)

Dear Raymond:
       The list below supplements the names previously provided to you in discovery responses and
pursuant to the ESI protocol. This list includes individuals who may have been involved with the
Tasigna® team’s evaluation of cardiovascular events based on review of minutes of the Cardiovascular
Working Group. This list is not exhaustive, and there may be additional individuals who may have had
involvement. NPC reserves its right to supplement as necessary.

                                           Sincerely,


                                           Andrew Reissaus

cc:    Christopher Oxx, Esq.
       Mark Ostrowski, Esq.
           Case MDL No. 3006 Document 14-4 Filed 05/06/21 Page 3 of 3

Raymond C. Silverman
December 21, 2020
Page 2

First              Last              Title
Mary               Aghoghovbia       Brand Safety Leader
Meike              Angstenberger     Global Program Regulatory Manager
Swati              Basu              Sr. Expert Epidemiologist
Carles             Blanch            Epidemiologist
Patricia           Brandt            Director, Global Scientific Communications
Aby                Buchbinder        Global Clinical Program Head
Katie              Chon              Director, Drug Regulatory Affairs
Darshan            Dalal             Senior Director, Global Medical Affairs
Pascal             Edrich            Senior Director Biostatistics
Tracy              Goodridge         Senior Product Director, Global Product Strategy,
                                     Tasigna
Zheng              Gu                Executive Director (Multi-Program Head), Hematology,
                                     Medical Safety
Karen              Habucky           Global Program Regulatory Director for Tasigna and
                                     Gleevec
Rebecca            Jolley            Vice President, Global Product Strategy, Disease
                                     Leader
Paul               Manley            Executive Director / NLS
Hans               Menssen           Global Program Clinical Head
Carmela            Piccolo           Global Brand Medical Director
Danielle           Roman             Director, Preclinical Safety Assessment
Pamela             Sheridan          Brand Safety Leader
Jane               Vesotsky          Senior Product Director, Global Product Strategy,
                                     Gleevec & Tasigna
Roger              Waltzman          Global Clinical Program Head
Darshan            Wariabharaj       Director, Drug Regulatory Affairs
Michael            Wittpoth          Global Program Team Director
Richard            Woodman           Senior VP and Head of North America Oncology
                                     Clinical Development & Medical Affairs, Global Brand
                                     Medical Director
